Territory of Michigan Washtenaw Co. Ss
Wm Thrall ojl John Allen j
I, John Allen do depose and say that I am wishing to remove a suit which was tried by Martis Davis Esqr— setting as a justice Court on the 2nd day of March A.D. 1827— to the Supreme Court by a writ of Certiorari, for the following reasons, (viz) the Plaintiff declared upon an assessment made out agreeable to the 3rd & 4th Sections of an act regulating fences, passd the twenty second day of March A.D. 1821. and on Book account—
*496I then by my attorney demurd to the declaration, saying that the assessment sounded in tort, and the Book account in Contract, The one being subject matter of the action of Trespass, and the other of the action of assumpsit,-—■ The court overruled the objection I then plead the Gen1 Issue, and gave notice of an off sett
After the Plaintiff had gone through with his evidence I then offered evidence to shew that the fence was not lawful, and that the damage was wrongfully assessd—
The Court rejected the evidence, saying it could not be legally recd agreable to the 4th section of said act.—
I then objected to the certificate being taken as evidence, not having been prooved, except by one of the assessors, he having testified only to his own hand writing— the Court overruled the objection and took the certificate as good evidence, I then introduced some evidince in relation to other matters, and it appeared by the last witness calld to the stand, that the plaintiff raised the corn upon the farm of E. W. Rumsey.— that the Plaintiff was to have one third and the sd E. W. Rum-sey two thirds, that the corn when the damage was done, was in the field—
I then moved to have the proceedings quashed upon the ground, that E. W. Rumseys name was not mentiond in the writ declaration, the Court reserved this motion, untill the giving the final decission— I then moved, if the court thought the former objection not sufficient to have the assessment struck out of the declaration—
In making up the Judgment the court overruled the objections, considering them to be groundless, and the transactions legal in every respect,
This affidavit is true agreeable to my best knowledge and belief
John Allen
The above affidavit, was subscribed and sworn to before me Martin Davies one of the Justices of the peace in and for said County of Washtenaw at my office in Ann Arbour this 7th day of March A.D. 1827—
Martin Davis J peace
The writ above prayed for is allowed by me, & will be issued by the Clerk of the Sup. Court, on application of Jn° Allen—
John Hunt, one of the Judges of
the Territory of Michigan—
Detroit March 10th 1827-—■